                                          Case 2:19-cr-00117-JLR Document 88 Filed 02/18/21 Page 1 of 2
WA/WD PTS-Summons
(01/19)                                           UNITED STATES DISTRICT COURT
                                                                               for
                                                           Western District of Washington
Reid Shaw na Summ ons       -
                                     Petition for Summons for Defendant Under Pretrial Services Supervision
Date of Report: 02/17/2021
Name of Defendant: Shawna Reid                                  Case Number: C19-117 RAJ
Name of Judicial Officer: The Honorable Michelle L. Peterson, United States Magistrate Judge
Original Offense: False Declaration Before the Grand Jury and Obstruction of Justice
Date Supervision Commenced: 08/20/2019

Bond Conditions Imposed:

                        •       Submit to drug and alcohol testing, to include urinalysis, breathalyzer, or hand-held testing devices, as
                                directed by Pretrial Services. You shall not use, consume, or possess alcohol, any product containing
                                alcohol, or other intoxicants, including medication, unless prescribed to you by a physician and under
                                the direction of Pretrial Services. Obtain an alcohol/substance abuse evaluation and follow any
                                treatment recommendations as directed by Pretrial Services. You shall participate as directed in a
                                program approved by the probation and pretrial services office for treatment of narcotic addiction, drug
                                dependency, or substance abuse, which may include testing to determine if the defendant has reverted
                                to the use of drugs or alcohol.

                        •       Travel is restricted to the Western District of Washington, or as directed by Pretrial Services.

                        •       Undergo a mental health, psychiatric or psychological evaluation and follow all treatment
                                recommendations in that evaluation, as directed by Pretrial Services. You shall take all medications as
                                prescribed.

                        •       You must contribute towards the costs of the services required by this bond, to the extent you are
                                financially able to do so, as determined by Pretrial Services.

                        •       Clear all outstanding warrants as directed by Pretrial Services.

                        •       The defendant must notify all prescribing physicians and medical providers, including dentists, or
                                his/her history of substance abuse, and provide Pretrial Services with verification of notification.

                        •       Release on third-party custody to: Brandon Zarelli [Added 5/19/2020]

                        •       Comply with all other court orders or terms of supervision. [Added 5/19/2020]

                        •       The defendant shall abide by all federal, state, and local directives regarding the COVID-19 pandemic.
                                [Added 5/19/2020]
                  Case 2:19-cr-00117-JLR Document 88 Filed 02/18/21 Page 2 of 2

The Honorable Michelle L. Peterson, United States Magistrate Judge                                          Page 2
Petition for Summons for Defendant Under Pretrial Services Supervision                                   2/17/2021




                                        PETITIONING THE COURT
6       To issue a summons

I allege the defendant has violated the following conditions of supervision:

Nature of Noncompliance:

    1. The defendant violated the bond condition requiring drug testing as directed by failing to report for drug
       testing as instructed on the follow dates:

           x   October 15, 2020
           x   January 7, 2021
           x   February 4, 2021

    2. The defendant violated the bond condition to not use, consume or possess any controlled substances,
       unless the substance is prescribed by a physician, by using fentanyl multiple times on for before
       February 15, 2021.

United States Probation Officer Recommendation:
6     Issue a summons

I consulted with Assistant United States Attorney Matthew Hoff, and he concurs with my recommendation.

I swear under penalty of perjury that the                APPROVED:
foregoing is true and correct.                           Monique D. Neal
                                                         Chief United States Probation and Pretrial Services Officer
Executed on this 17th day of February, 2021.             BY:



A
Lisa L. Combs
                                                         A
                                                         Patrick E. Robertson
United States Probation Officer                          Supervising United States Probation Officer
                        THE COURT FINDS PROBABLE CAUSE AND DIRECTS:
    The Issuance of a Summons (conditions of supervision shall remain in effect pending final adjudication)
                                                                                               adjudic
    The Issuance of a Warrant under seal (conditions of supervision shall remain in effect pending fin
                                                                                                   final
    adjudication)
    Other




                                                                                                Magistra Judge
                                                            Michelle L. Peterson, United States Magistrate

                                                                                    Date
